department of the treasury internal_revenue_service washington d c contact person id number telephone number t- of us l- o50 o3- date may employer_identification_number area office legend a k a b l l i w o i m t i i z i t i a dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below the purpose of the transactions is to effectuate a combination of two health care systems ais the sole corporate member of b and e with broad authority to operate and manage b e cg f and as a fully integrated economic entity subject only to certain limited powers retained by the local boards of directors it is being granted exemption from federal_income_tax under sec_501 of the internal_revenue_code and nonprivate foundation status under sec_509 of the code by letter of even date b was formed to serve as the parent_corporation for the other entities in the j system and to support c and its health care mission b is being granted exemption from federal_income_tax under sec_501 of the code and nonprivate foundation status under sec_509 of the code by letter of even date a hospital is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 and sec_170 of the code d which supports c is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 of the code e was formed to serve as the parent_corporation of the other entities in the k system and to support f and h and their respective health care missions is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 of the code e a hospital is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 and sec_170 of the code g which supports f is exempt from federal_income_tax under sec_501 c of the code and is classified as a nonprivate foundation under sec_509 of the code h which provides outpatient mental health services and a free health and dental clinic to indigents is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 and sec_170 of the code you have stated that b c e and f entered into an agreement to combine their respective health systems by creating a as the sole corporate member of b and e with broad authority to operate and manage the entities comprising both systems as a fully integrated economic entity subject_to only certain limited powers retained by the local boards of directors in order to implement the change in authority resulting from the combination you have stated that b c e f and h amended their respective articles of incorporation and bylaws the president and chief_executive_officer of a will be an ex-officio member of the board_of directors of b c eand ef you have stated that the parties recognized the benefit of retaining at the operational level some significant level of autonomy for the j and k systems over community specific related operations for this reason the combination provides for a to be the overall parent_corporation of the systems with significant control_over major decisions of the entities involved but also retains b and e as the parent corporations over their respective systems with certain limited powers a has authority and responsibility over the following major activities of the entities developing strategic and financial plans approving developing or revising capital and operating budgets borrowing or loaning funds incurring debt guaranteeing loans or entering into similar debt obligations in excess of levels specified in the combination agreement approving new affiliations mergers etc negotiating executing and implementing managed care contracts retaining investment advisors and managing investments engaging in consolidated cash management operations appointing auditors and legal counsel managing and directing compliance programs approving proposed physicians recruitment and retention arrangements and other activities intended to centralize management of the system b and e retain the following authority and responsibilities appointing four of the directors of a and assigning such directors initial staggered terms and nominating and selecting directors for their boards and for the boards of their affiliated hospitals and in the case of e h and subject_to ratification by a the right to approve their affiliated hospitals’ specific strategic plans and capital and operating budgets subject further to approval by a and the right to oppose approve or reject any amendment to the articles of incorporation and bylaws of their affiliated hospital you have stated that d and g will continue to support such parties named in their respective articles of incorporation and bylaws you have stated that as a result of the combination a has the authority to require that cash and other assets of the system entities be transferred to it or another member of the system for financial and cash management strategic operational or other purposes you have stated that in each case where assets are moved between members of the system if the assets are moved between tax-exempt and taxable entities the transactions with the taxable entities will be conducted at fair_market_value and in an arm’s-length manner you have requested the following rulings in connection with the affiliations and reorganization described above subsequent to a the implementation of the combination b the amendment of the articles of incorporation and bylaws of b c d e f g and h c these entities carrying out the transactions contemplated by the combination and d participating in the system will be or continue to be exempt from federal_income_tax under section of f2- a of the code and will continue to be classified as nonprivate foundations under sec_509 of the code subsequent to a the implementation of the combination b the carrying out of the transactions contemplated by the combination the transfer of cash or other assets the sharing of assets and services the allocation of expenses for shared services and the provision of services for a fee by between and among the above entities will not constitiute an unrelated_trade_or_business within the meaning of sec_513 of the code because such activities are substantially related to the exercise or performance of such organization's charitable purposes sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_1_509_a_-4 of the regulations provides that sec_509 of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of the subsection one of those requirements is operated supervised or controlled in connection with sec_1_509_a_-4 of the regulations provides that in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of ali organizations involved such as the presence of common directors sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the 2y3 carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are _ furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule yy set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity the court followed the reasoning of sec_1_502-1 which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations in this regard accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent an affiliation between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc- laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in an affiliated system of organizations with common_control 2s then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the combination establishes a system with sufficient common_control such that corporate services and payments provided between the participating affiliates will not be treated as unrelated_trade_or_business income based on ali the facts and circumstances we conclude that the combination _ effectively binds the participating entities under the common_control of a so that the participating entities are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of a's governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating entities have ceded authority to a's governing body for developing strategic and financial plans approving developing or revising capital and operating budgets borrowing or loaning funds incurring debt guaranteeing loans or entering into similar debt obligations in excess of levels specified in the combination agreement approving new affiliations mergers etc negotiating executing and implementing managed care contracts retaining investment advisors and managing investments engaging in consolidated cash management operations appointing auditors and legal counsel managing and directing compliance programs approving proposed physicians recruitment and retention arrangements and other activities intended to centralize management of the system in addition a’s board_of directors meets regularly to exercise overall responsibility for operational decisions and to monitor the affiliates’ compliance with its decisions therefore the transfer or sharing or provision of assets or services between and among the tax-exempt organizations in the system are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the participating affiliates will not adversely affect their tax exempt status under sec_501 of the code by the proposed transactions as they will continue to promote health within the meaning of revrul_69_545 the participating entities will continue to qualify as nonprivate foundations under sec_509 of the code because they will continue to maintain the relationships and or activities serving as the basis for their nonprivate foundation status accordingly based on all the facts and circumstances described above we rule 2yle subsequent to a the implementation of the combination b the amendment of the articles of incorporation and bylaws of b c d e f g and h c these entities carrying out the transactions contemplated by the combination and d participating in the system these entities will be or continue to be exempt from federal_income_tax under sec_501 of the code and will continue to be classified as nonprivate foundations under sec_509 of the code subsequent to a the implementation of the combination b the carrying out of the transactions contemplated by the combination the transfer of cash or other assets the sharing of assets and services the allocation of expenses for shared services and the provision of services for a fee by between and among the above entities will not constitiute an unrelated_trade_or_business within the meaning of sec_513 of the code because such activities are substantially related to the exercise or performance of such organization’s charitable purposes these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your area office of this action please keep a copy of these rulings in your permanent records sincerely marvin friedlander manager exempt_organizations technical group
